Appellant has filed a very able and comprehensive brief in support of his petition for a rehearing in this case which we have examined with great care. He seems fearful that the "recognition of the right established in the court's decision simply opens the door to greater abuses and permits in this state further encroachments upon the public's right to the use of the sidewalks." To allay these fears we direct attention to the fact that what *Page 427 
this court held was simply this: that anything which did not amount to or "constitute a substantial obstruction or an inherent interference with the free or comfortable enjoyment of life or property within the meaning of our statute [Section51-101, I. C. A.]," was not a public nuisance per se, pointing out the right of the public to the free and unobstructed use of a street is subject to reasonable and necessary limitations and to such incidental, temporary or particular obstructions as manifest necessity may require. Furthermore, and as recognized and conceded in appellant's brief, any municipality of this state may prevent or remove anything which it believes to be an unreasonable encroachment upon or into a sidewalk, as appears from Section 49-1123, I. C. A., wherein it is provided municipalities shall have power to:
"* * * prevent and remove all encroachments upon and into all sidewalks * * *"
Hence, we find no reason for departing from our decision in this case and consequently adhere thereto. The petition is denied.
Givens, C.J., and Ailshie, J., concur.
Budge, J., did not participate in the foregoing opinion.